Opinión disidente
del Juez Asociado Sr. Todd, Jr.,
con la cual concurre
el Juez Presidente Sr. Travieso.
A mi juicio, la prueba de cargo, incluyendo la declara-ción de Luis Velázquez, demostró que el acusado actuó como consecuencia de una súbita pendencia provocada por los her-manos Máximo y Juan Velázquez, o un arrebato de cólera, también consecuencia de dicha provocación. Aun cuando des-cartemos, como lo hizo el jurado, la teoría de que el acusado actuó en defensa propia, tanto la prueba de cargo (excepto Luis Velázquez) como la de descargo, demuestran que el acu-sado estaba en su tienda y que fueron Máximo y Juan Ve-*204lázquez los que en estado de embriaguez llegaron allí y lo provocaron y agredieron. Es de notarse, además, que Luis Velázquez llegó a la tienda después que sus hermanos y fué entonces que quiso llevárselos y éstos se negaron. Es sig-nificativo este hecho, pues si Máximo y Juan nada malo es-taban haciendo, ¿qué motivo había para que su hermano Luis tratara de llevárselos?
En mi opinión el de autos no es un caso, como el de El Pueblo v. Español, 16 D.P.R. 213, citado por la corte, en el cual existan “contradicciones en las declaraciones de los. dife-rentes testigos, comparando las unas con las otras y algunas incongruencias en las varias deposiciones hechas por algu-nos de los testigos de cargo.” Aquí nos confrontamos con el hecho de que todos los testigos de cargo, con excepción de uno, Luis Velázquez, hermano de los interfectos, y quien tam-bién intervino en la reyerta y salió herido, (1) corroboran la teoría y la prueba del acusado de que éste actuó en oca-sión de una súbita pendencia o arrebato de cólera. La de-claración de Luis Velázquez es, además de interesada, increí-, ble. Es increíble porque no habiéndose demostrado que el acusado estuviera loco o borracho, es inexplicable que proce-diera a atacar con una cuchilla a tres personas sin que nada hubiera ocurrido entre ellos. T esto es lo que dicho testigo declaró. El sentido común y la razón natural nos indican que las cosas no ocurren así en la vida. Es cierto que co-rresponde al jurado dirimir el conflicto que pueda existir en la prueba y que generalmente respetamos su veredicto ba-sado en la credibilidad que le merecen los testigos, pero esto no quiere decir que si hubo un manifiesto error en la apre-ciación dé la prueba, o si ésta es de tal naturaleza que no justifica el veredicto, no podamos intervenir con el mismo.
A mi juicio la prueba fué suficiente para dejar demos-trado, más allá de duda razonable, que a lo más lo que allí ocurrió fué consecuencia de una súbita pendencia o arrebato *205de cólera (y así lo entendió el jurado en cnanto a nno de los veredictos) y'que en su consecnencia el veredicto que rindió de asesinato en segundo grado, en el otro caso, no está sos-tenido por la prueba y procede su revocación.

O Se probó que el acusado liabía sido absuelto en el proceso por haber he-rido a este testigo Luis Velázquez.